            Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 1 of 8



OUTTEN & GOLDEN LLP                                    FEINBERG JACKSON WORTHMAN
Jahan C. Sagafi*                                       & WASOW
One Embarcadero Center, 38th Floor                     Todd Jackson*
San Francisco, CA 94111                                Darin Ranahan*
Telephone: (415) 638-8800                              Genevieve Casey*
                                                       383 4th Street, Suite 201
Darnley D. Stewart*                                    Oakland, CA 94607
Michael J. Scimone*                                    Telephone: (510) 269-7998
Michael N. Litrownik (ct 28845)
Elizabeth V. Stork*                                    LIEFF CABRASER HEIMANN &
Jared Goldman*                                         BERNSTEIN LLP
685 Third Avenue, 25th Floor                           Daniel M. Hutchinson*
New York, New York 10017                               Lin Y. Chan*
Telephone: (212) 245-1000                              275 Battery Street, 29th Floor
                                                       San Francisco, CA 94111
SUSMAN, DUFFY & SEGALOFF, P.C.                         Telephone: (415) 956-1000
Karen B. Kravetz (ct 19665)
P.O. Box 1684                                          *admitted pro hac vice
New Haven, CT 06507
Telephone: (203) 624-9830

Attorneys for Plaintiffs and the Classes and
Collective

                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


                                                              No.: 3:14-cv-956 (JBA)
    JOSEPH STRAUCH, TIMOTHY COLBY,
    CHARLES TURNER, and VERNON CARRE, on
    behalf of themselves and all those similarly situated,

                           Plaintiffs,

             v.

    COMPUTER SCIENCES CORPORATION,

                           Defendant.



        PLAINTIFFS’ MOTION AND MEMORANDUM OF LAW IN SUPPORT OF
                       MOTION FOR SERVICE AWARDS




1838836.5
             Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 2 of 8



                                           INTRODUCTION

            Plaintiffs Timothy Colby, Joseph Strauch, Charles Turner, and Vernon Carre respectfully

request service awards of $10,000 each, for a total of $40,000. This is an appropriate amount to

recognize their unusually significant service to the class members, and to compensate them for

the risks they undertook and the time and efforts they expended for their coworkers’ benefit.

                                              ARGUMENT

I.          Plaintiffs Should Receive Reasonable Service Awards from the Class Damages to
            Compensate Them for Their Service to the Classes.

            “Courts acknowledge that named plaintiffs in class and collective actions play a crucial

role in representing others.” Bozak v. FedEx Ground Package Sys., Inc., No. 3:11-CV-00738-

(RNC), 2014 WL 3778211, at *4 (D. Conn. July 31, 2014). Because courts “recogniz[e] the

risks incurred by named plaintiffs and compensat[e] them for their additional efforts,” service

awards are appropriate. Parker v. Jekyll & Hyde Entm't Holdings, L.L.C., No. 08 Civ. 7670

(BSJ)(JCF), 2010 WL 532960, at *1 (S.D.N.Y. Feb. 9, 2010); Anwar v. Fairfield Greenwich

Ltd., No. 09-CV-118 (VM), 2012 WL 1981505, at *3 (S.D.N.Y. June 1, 2012) (“Courts

consistently approve [incentive] awards in class action lawsuits to compensate named plaintiffs

for the services they provide and burdens they endure during litigation.”). Such awards “are not

uncommon in class action cases and are within the discretion of the court.” Frank v. Eastman

Kodak Co., 228 F.R.D. 174, 187 (W.D.N.Y. 2005).

            Service awards are “particularly appropriate in the employment context,” where, as here,

“the plaintiff is often a former or current employee of the defendant, and thus, by lending his

name to the litigation, he has, for the benefit of the class as a whole, undertaken the risk of

adverse actions by the employer or co-workers.” Frank, 228 F.R.D. at 187; see also Velez v.

Majik Cleaning Serv., Inc., No. 03 CIV. 8698 (SAS)(KNF), 2007 WL 7232783, at *7 (S.D.N.Y.


                                                     -1-
1838836.5
             Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 3 of 8



June 25, 2007) (named plaintiffs in FLSA action “exposed themselves to the prospect of having

adverse actions taken against them by their former employer and former co-workers” and thus

merited a service award); Bozak, 2014 WL 3778211, at *4–5 (collecting cases).

            To determine whether service awards are reasonable, courts may consider three factors:

“(1) the personal risk incurred by the named plaintiffs; (2) time and effort expended by the

named plaintiffs in assisting the prosecution of the litigation; and (3) the ultimate recovery in

vindicating statutory rights.” Bozak, 2014 WL 3778211, at *4; Aros v. United Rentals, Inc., No.

3:10-CV-73 (JCH), 2012 WL 3060470, at *3 (D. Conn. July 26, 2012). Here, Plaintiffs satisfy

all three factors.

                   1.     Named Plaintiffs Faced a High Risk of Retaliation.

            First, as both current (at the time of filing) and former CSC employees,1 the Named

Plaintiffs exposed themselves to “a demonstrable risk of employer retaliation” and to have their

“future employability . . . impaired” when they agreed to sue CSC for violations of the FLSA and

state employment laws. Silberblatt v. Morgan Stanley, 524 F. Supp. 2d 425, 435 (S.D.N.Y.

2007); see also Sewell v. Bovis Lend Lease, Inc., No. 09 CIV. 6548 (RLE), 2012 WL 1320124, at

*14 (S.D.N.Y. Apr. 16, 2012) (“While Plaintiffs were not employed by Defendants at the time

this suit was brought, as former employees they face potential risks of being blacklisted as

‘problem’ employees.”). A Google search of their names with “CSC” returns information about

the lawsuit, which potential employers or landlords could use to deny them economic or housing

opportunities, without their knowledge. The Named Plaintiffs were very active in the litigation,

including by responding to discovery requests, giving lengthy deposition testimony, providing

1
  Mr. Colby was employed by CSC from October 2011 to February 2014, Mr. Strauch was employed by
CSC from December 1999 to December 2014, Mr. Turner was employed by CSC from March 2001 to
December 2014, and Mr. Carre was employed by CSC from February 2009 to March 2014. Plfs.’ 3d Am.
Compl. ¶¶ 17, 19, 21, 23. Mr. Strauch and Mr. Turner were still employed by CSC at the time they filed
this action in July 2014, and continued to work for CSC for approximately six months.

                                                    -2-
1838836.5
             Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 4 of 8



input to Class Counsel throughout the litigation, and testifying at trial. Their active participation

in this litigation put them at risk of facing “adverse actions . . . by their former employer and

former co-workers.” Velez, 2007 WL 7232783, at *7. In fact, Mr. Strauch was demoted from

Senior Professional to Professional SA shortly after filing this case even though his job duties

remained the same. Trial Tr. at 540:20-541:5; Pls.’ 3d Am. Compl. ¶ 19. Even where there is no

evidence or indication of retaliation, however, courts acknowledge that “class representatives

merit recognition for assuming the risk of retaliation for the sake of absent class members.”

Bozak, 2014 WL 3778211, at *5; Frank, 228 F.R.D. at 187–88; Guippone v. BH S & B Holdings,

LLC, No. 09 CIV. 01029 (CM), 2011 WL 5148650, at *7 (S.D.N.Y. Oct. 28, 2011) (noting that

“[t]oday, the fact that a plaintiff has filed a federal lawsuit is searchable on the internet and may

become known to prospective employers when evaluating the person.”).

                   2.     The Named Plaintiffs Expended Significant Time and Effort on
                          Behalf of the Class Members.

            Second, the Named Plaintiffs should be compensated for the time and effort expended on

behalf of the class. Id. Plaintiffs’ contributions are particularly valuable in employment class

actions, where named plaintiffs may provide “important factual knowledge” regarding the

employer’s policies and practices affecting compensation. Bozak, 2014 WL 3778211, at *5;

Frank, 228 F.R.D. at 187–88. Here, as described above, the Named Plaintiffs expended

significant time and effort to prosecute the class claims and personally contributed to the trial

verdict by traveling throughout the country to testify and advise Class Counsel at trial for several

days in New Haven. Courts regularly compensate plaintiffs’ time and efforts in class actions,

even where the claims are resolved before trial and plaintiffs’ involvement is more limited. See

Amara v. Cigna Corp., No. 3:01-cv-2361 (JBA) 2018 WL 6242496, at *3 (D.Conn. Nov. 29,

2018) (awarding service awards to named plaintiffs who “participat[ed] in mediation sessions,


                                                   -3-
1838836.5
             Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 5 of 8



attend[ed] non-trial court hearings, and t[ook] on heavy perceived risk”); Velez, 2007 WL

7232783, at *7 (class representatives’ time and effort “working with and monitoring the work of

Lead Counsel” and being “active participants in the pretrial discovery activities by, among other

things, undergoing lengthy depositions” merited service award); Bozak, 2014 WL 3778211, at *5

(plaintiff should get service payment given that “[h]e expended time and effort to assist in the

preparation of the amended complaint, provided Plaintiffs’ Counsel with relevant information,

and assisted counsel in the investigation of Plaintiffs’ claims and the finalization of this

settlement”).

                   3.     The Ultimate Recovery Is Consistent with Similar Awards.

            Finally, an award of $10,000 for four Named Plaintiffs who helped secure an $18.75

million judgment for approximately 911 class members is “consistent and reasonable with

awards given in [other] class and collective actions.” Bozak, 2014 WL 3778211, at *5. In

considering Plaintiffs’ requests for service awards, “courts often look to the sums awarded in

similar cases, … and compare the named plaintiff’s requested award to each class member’s

estimated pro rata share of the monetary judgment or settlement.” In re AOL Time Warner

ERISA Litig., No. 02 CV. 8853 (SWK), 2007 WL 3145111, at *2 (S.D.N.Y. Oct. 26, 2007).

Each service award here would be less than average class member recovery. Compare Velez,

2007 WL 7232783, at *7 (granting service awards roughly twice the average class member

recovery). Amounting to under $44 per class member, the requested service awards are modest

and reasonable compensation for Plaintiffs’ time and effort in recovering an $18.75 million

judgment that would not have been possible without them.

            Although service awards are more commonly granted in the settlement context, some

courts have approved service awards in cases litigated to judgment. See, e.g., Tussey v. ABB,

Inc., 850 F.3d 951, 961–62 (8th Cir. 2017), cert. denied, 138 S. Ct. 281, 199 L. Ed. 2d 127

                                                   -4-
1838836.5
             Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 6 of 8



(2017) (affirming service award of $25,000 for each of three named plaintiffs, paid out of the

class recovery).2 Several courts have also granted substantial service awards in similar cases that

were ultimately settled. See, e.g., Roberts v. Texaco, Inc., 979 F. Supp. 185, 188–89 (S.D.N.Y.

1997) (approving awards of $85,000 and $50,000 for named plaintiffs in racial discrimination

employment class action spanning three years); Wright v. Stern, 553 F. Supp. 2d 337, 342

(S.D.N.Y. 2008) (granting service awards of $50,000 to each of the eleven named plaintiffs in

employment discrimination class action with an $11.87 million settlement fund); Willix v.

Healthfirst, Inc., No. 07 Civ. 1143, 2011 WL 754862, at *7 (E.D.N.Y. Feb. 18, 2011) (approving

awards of up to $30,000 for named plaintiffs in FLSA class action); see also Norflet ex rel.

Norflet v. John Hancock Life Ins. Co., 658 F. Supp. 2d 350, 354 (D. Conn. 2009) (Arterton, J.)

(awarding $20,000 to named plaintiff in consumer class action).3

            A modest service award for each Named Plaintiff of $10,000 is therefore appropriate.

Class Counsel requests that these service awards be paid from the amount that would otherwise

be awarded to Class Counsel as fees. See Hurt v. Commerce Energy, Inc., No. 1:12-cv-758 2018 WL

2
  See also Ridgeway v. Wal-Mart Stores Inc., 269 F. Supp. 3d 975, 1003 (N.D. Cal. 2017) (granting
service award of $15,000 to each of nine named plaintiffs); Hurt v. Commerce Energy, Inc., No. 1:12-CV-
758, 2018 WL 4658734, at *4–5 (N.D. Ohio Sept. 28, 2018) (granting service rewards to named plaintiffs
in FLSA (and Ohio Wage Act) action in the absence of a settlement or common fund, despite Defendant’s
opposition); Karraker v. Rent-A-Ctr., Inc., 492 F.3d 896, 900 (7th Cir. 2007) (discussing service award to
named plaintiff in the absence of a settlement fund); Gutierrez v. Wells Fargo Bank, N.A., No. C 07-
05923 (WHA), 2015 WL 2438274, at *9 (N.D. Cal. May 21, 2015) (awarding service awards to two
named plaintiffs from the class recovery in a consumer class action); Schaff v. Chateau Communities, Inc.,
No. 19-CX-03-6402, 2004 WL 1908209, at *1-2 (Minn. Dist. Ct. May 27, 2004), aff'd, No. A04-1246,
2005 WL 1734031 (Minn. Ct. App. July 26, 2005) (granting service award to named plaintiffs where the
jury had awarded the Plaintiff class $383,628 in damages, as well as attorney fees and costs).
3
  While these cases were resolved before trial, here, the Named Plaintiffs are even more deserving of an
service award, given that they assisted in the prosecution of the class claims in a public ten-day trial,
testifying in court and exposing themselves to cross-examination and scrutiny. See Velez v. Novartis
Pharm. Corp., No. 04 CIV 09194 (CM), 2010 WL 4877852, at *26 (S.D.N.Y. Nov. 30, 2010) (granting
awards ranging from $175,000 to $400,000, “amounts are far greater than the usual amount awarded to
Named Plaintiff,” partly because “the case was not settled before trial, and some (though not all) of the
Named Plaintiffs actually had to testify in court, exposing themselves to a second round of cross-
examination by Novartis’ counsel and to the scrutiny of the industry and the press”); Frank, 228 F.R.D. at
187 (noting that courts also consider “any other burdens sustained by that plaintiff in lending himself or
herself to the prosecution of the claim”).

                                                    -5-
1838836.5
             Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 7 of 8



4658734, at *4–5 (N.D. Ohio, Sept. 28, 2018) (granting service awards “taken from the attorney’s fees

granted[,]” which would “reward the Plaintiffs’ efforts without requiring the Defendants to pay an

additional award”). In the alternative, the service awards may be paid out of the class recovery. See

Tussey, 850 F.3d at 961 (“The awards – $25,000 each – should be paid out of the class

recovery[.]”); Gutierrez, 2015 WL 2438274, at *9 (“All class members shall bear a pro rata share

of … incentive awards.”).

                                             CONCLUSION

            For all the foregoing reasons, Class Counsel respectfully submit that this Court should

award each class representative a service award of $10,000 in recognition of their service to the

class members and the risks they undertook.




Dated: September 18, 2019                           Respectfully submitted,

                                                    By: /s/ Daniel M. Hutchinson
                                                            Daniel M. Hutchinson

                                                    LIEFF CABRASER HEIMANN &
                                                    BERNSTEIN LLP
                                                    Daniel M. Hutchinson*
                                                    Lin Y. Chan*
                                                    275 Battery Street, 29th Floor
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 956-1000

                                                    OUTTEN & GOLDEN LLP
                                                    Jahan C. Sagafi*
                                                    One Embarcadero Center, 38th Floor
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 638-8800

                                                    Darnley D. Stewart*
                                                    Michael J. Scimone*
                                                    Michael N. Litrownik (ct28845)
                                                    Elizabeth V. Stork*
                                                    Jared Goldman*
                                                    685 Third Avenue, 25th Floor
                                                    New York, New York 10017
                                                    Telephone: (212) 245-1000


                                                     -6-
1838836.5
            Case 3:14-cv-00956-JBA Document 523 Filed 09/18/19 Page 8 of 8



                                         FEINBERG JACKSON WORTHMAN &
                                         WASOW
                                         Todd Jackson*
                                         Darin Ranahan*
                                         Genevieve Casey*
                                         383 4th Street, Suite 201
                                         Oakland, CA 94607
                                         Telephone: (510) 269-7998

                                         SUSMAN, DUFFY & SEGALOFF, P.C.
                                         Karen B. Kravetz (ct19665)
                                         P.O. Box 1684
                                         New Haven, CT 06507
                                         Telephone: (203) 624-9830

                                         Attorneys for Plaintiffs, the Classes, and the
                                         Collective
                                         *admitted pro hac vice




                                          -7-
1838836.5
